DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunstein et al (Pub. No. US 2012/0131657) in view of Kajizaki et al (Pat. No. US 7274711).

As per claims 1, 16, 20, Sunstein discloses a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from one or more data storage computer systems, source data associated with a source dataset (see personal information database containing a data set…see par. 66); generate at least two data blocks based on the source data received from the one or more data storage computer systems, wherein the at least two data blocks generated based on the source data received from the one or more data storage computer systems comprise one or more overlapping portions (…a physiological identifier transducer having an output representing a physiological identifier associated with a subject…a apply one or more tags to the at least two data blocks generated based on the source data received from the one or more data storage computer systems, wherein applying the one or more tags to the at least two data blocks generated based on the source data received from the one or more data storage computer systems produces at least two tagged data blocks (…the output of the user access authorization module is provided to the user data set access module…the user data set access module is coupled to the user access authorization module and to the database…the user access authorization module includes three components…the first component is the physiological identifier dataset fetch…this component obtains representation data from the database pertaining to the first set of physiological identifiers associated with the user who the subject purports to be…the component passes the data fetched to the physiological identifier data set comparator which compares the fetched data with the data from the physiological identifier transducer...the authorization processor takes the output of the comparator and provides an authorization signal to the user data set access module…see par. 67-69). Sunstein does not explicitly disclose select at least two paths for transmitting the at least two tagged data blocks; and send, via the communication interface, and across the at least two paths selected for transmitting the at least two tagged data blocks, the at least two tagged data blocks. However Kajizaki discloses select at least two paths for transmitting the at least two tagged data blocks; and send, via the communication interface, and across the at least two paths selected for transmitting the at least two tagged data blocks, the at least two tagged data blocks (...packets originating from the host a and destined to the host b are combined in the router and the combined packet is transmitted along a first route passing through the network B, the router and the network C, or a second route passing through the network G…packets set from the host b to the host a are transmitted along the same route…see col.4 lines 8-20). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Kajizaki in Sunstein for including the above limitations because one ordinary skill in the art would recognize it would further improve the bandwidth transmission by combining packet of large size…see Kajizaki, col.10 line 1-8.



As per claims 2, 17, the combination of Sunstein and Kajizaki discloses wherein generating the at least two data blocks based on the source data received from the one or more data storage computer systems comprises dividing the source data received from the one or more data storage computer systems into a plurality of sections, and wherein each section of the plurality of sections forms the basis of a distinct data block of the at least two data blocks (Sunstein: see par. 67-68).


As per claims 3, 18, the combination of Sunstein and Kajizaki discloses wherein generating the at least two data blocks based on the source data received from the one or more data storage computer systems comprises: generating a first data block having a first size; and generating a second data block having a second size different from the first size (Kajizaki: see col.5 line 28-38). The motivation for claims 3 and 18 are the same motivation as in claims 1 and 16 above.


As per claim 5, the combination of Sunstein and Kajizaki discloses wherein applying the one or more tags to the at least two data blocks generated based on the source data received from the one or more data storage computer systems comprises inserting one or more tags identifying a content type corresponding to the source data received from the one or more data storage computer systems (Sunstein: see par. 73).


As per claim 6, the combination of Sunstein and Kajizaki discloses wherein applying the one or more tags to the at least two data blocks generated based on the source data received from the one or more data storage computer systems comprises inserting one or more tags identifying a security level corresponding to the source data received from the one or more data storage computer systems (Sunstein: see par. 76).


As per claim 7, the combination of Sunstein and Kajizaki discloses wherein selecting the at least two paths for transmitting the at least two tagged data blocks comprises randomly selecting the at least two paths from a set of predefined data transmission paths (Kajizaki: see col.5 line 28-38). The motivation for claim 7 is the same motivation as in claim 1 above.


As per claim 8, the combination of Sunstein and Kajizaki wherein selecting the at least two paths for transmitting the at least two tagged data blocks comprises: selecting a first data transmission path comprising a first sub-network and a first network node; and selecting a second data transmission path comprising a second sub-network different from the first sub-network and a second network node different from the first network node (Kajizaki: see col.7 lines 1-7). The motivation for claim 8 is the same motivation as in claim 1 above.


As per claim 9, the combination of Sunstein and Kajizaki wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: after selecting the at least two paths for transmitting the at least two tagged data blocks, store path information identifying the at least two paths selected for transmitting the at least two tagged data blocks (see col.4 lines 8-20). The motivation for claim 9 is the same motivation as in claim 1 above.


As per claim 10, the combination of Sunstein and Kajizaki wherein sending the at least two tagged data blocks across the at least two paths selected for transmitting the at least two tagged data blocks causes a recipient of the at least two tagged data blocks to validate integrity of the at least two tagged data blocks by matching the one or more overlapping portions of the at least two tagged data blocks (Sunstein: see par. 59).


As per claim 11, the combination of Sunstein and Kajizaki wherein sending the at least two tagged data blocks across the at least two paths selected for transmitting the at least two tagged data blocks comprises sending one or more data blocks of the at least two tagged data blocks across a path comprising an intermediate monitoring node configured to verify integrity of the one or more data blocks and report verification information to the computing platform (Sunstein: see par. 85).


As per claim 12, the combination of Sunstein and Kajizaki wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: after sending the at least two tagged data blocks across the at least two paths selected for transmitting the at least two tagged data blocks, receive, via the communication interface, from a recipient of the at least two tagged data blocks, an acknowledgement message indicating that the at least two tagged data blocks were received and validated based on the one or more overlapping portions of the at least two tagged data blocks (Sunstein: see par. 64-65).


As per claim 13, the combination of Sunstein and Kajizaki wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: after sending the at least two tagged data blocks across the at least two paths selected for transmitting the at least two tagged data blocks, receive, via the communication interface, from a recipient of the at least two tagged data blocks, an acknowledgement message indicating that the at least two tagged data blocks could not be validated (Sunstein: see par. 85-91).


As per claim 14, the combination of Sunstein and Kajizaki wherein receiving the acknowledgement message indicating that the at least two tagged data blocks could not be validated causes the computing platform to identify at least one path of the at least two paths selected for transmitting the at least two tagged data blocks as being faulty (Kajizaki: see col.8 lines 43-52). The motivation for claim 14 is the same motivation as in claim 1 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to information security and preventing unauthorized access to resources of enterprise computer systems.

Giordani et al (Pub. No. US 2011/0004925); “Data Processing with a Posteriori or a Priori Authentication”;
-Teaches protecting access to sensitive computer data which offers a security level (see par. 8-9).

Boucadair et al (Pub. No. US 2017/0142231); “Multi-Path TCP Communication Method Between Two Terminals”; 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436